Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority as a Continuation of application PCT/JP2020/011181 filed in Japan on 03/13/2020.
Acknowledgment is made of applicant’s claim for foreign priority of applications JP 2019-068402 filed in Japan on 03/29/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2010/0182223 in view of Sun et al. US 2016/0013326.
Claim 1: Choi et al. disclose a display device comprising: 
(Fig. 1) a display portion 220 (pixel region) [0025]; 
(Fig. 3) a first transistor M1 arranged in the display portion and including a first semiconductor layer 18 (oxide semiconductor layer) [0039] [0041]; 
(Fig. 3) a second transistor M2 arranged adjacent to the first transistor M1 in the display portion and including a second semiconductor layer 30 (poly-silicon layer) [0037] [0039] arranged in a different layer from the first semiconductor layer 18; 
a first signal line 20a connected to the first transistor M1, a second signal line 20c connected to the second transistor M2 (source and drain electrodes 20c, 20d, 20a, and 20b formed on the passivation layer 22 make contact with the source and drain regions of the poly silicon layer 30 and the oxide semiconductor layer 18) [0043];
(Fig. 2) a display element (OLED) arranged on the first transistor M1 and the second transistor M2 [0029-0032].
Except
a gate line overlapping the first transistor and the second transistor
however Sun et al. teach
(Fig. 3) a gate line 90 overlapping the first transistor and the second transistor 12/12 (overlapping adjacent TFTs 12/12…) [0061]
It would have been obvious to one of ordinary skill in the art to modify Choi's invention with Sun’s structure in order to provide selectively enhance reflections of select wavelengths within a visible range of wavelengths, as taught by Sun et al. [0011];

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claims 2, 6, 7: Choi et al. disclose
Claim 2: (Fig. 3) the first signal line and the second signal line (20c/20d/20a/20b) are arranged on the same surface 22 (passivation layer) [0043].
Claim 6: (Fig. 3) a material of the first semiconductor layer 18 (oxide semiconductor layer) [0039] [0041] is different from a material of the second semiconductor layer 30 (poly-silicon layer) [0037] [0039].
Claim 7: (Fig. 3) the first semiconductor layer 18 includes an oxide semiconductor material (oxide semiconductor layer) [0039] [0041], and the second semiconductor layer 30 includes silicon (poly-silicon layer) [0037] [0039].

Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2010/0182223 in view of Li et al. US 2020/0144264.
Claims 3, 9: 
Li et al. teach. 
Claim 3: (Fig. 2B) the first semiconductor layer 206(1) and the second semiconductor layer 206(2) partially overlap each other [0073].
Claim 9: the display element 1532 is a liquid crystal element (LCD) [0167].
It would have been obvious to one of ordinary skill in the art to modify Choi's invention with Li’s structure in order to provide compact size, as taught by Li et al. [0006];

Claims 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2010/0182223 in view of Lee et al. US 2021/0028258.
Claim 4:
Lee et al. teach
(Fig. 6) wherein the gate line (G1/G4) includes a first gate line G1 and a second gate line G4, the second gate line G4 overlapping the first gate line G1 and being arranged on a different layer from the first gate line G1, 
the first semiconductor layer A4 of the first transistor T4 is between the first gate line G1 and the second gate line G4, and 
(Fig. 6) one (G1) of the first gate line and the second gate line (G1/G4) is between the second semiconductor layer AS1 of the second transistor T1 and the other (G4) of the first gate line and the second gate line (G1/G4).
It would have been obvious to one of ordinary skill in the art to modify Choi's invention with Lee’s structure in order to provide reduced power consumption, as taught by Lee et al. [0005];

Claim 8, 9:
Lee et al. teach
Claim 8: (Fig. 6) the first semiconductor layer (TFT T1) and the second semiconductor layer (TFT T4) include an oxide semiconductor material (the plurality of thin film transistors T1, T2, T3, T4, T5, T6, and T7 may be an n-channel metal oxide semiconductor field effect transistor (MOSFET) (NMOS), and the others may be a p-channel metal oxide semiconductor field effect transistor (MOSFET) (PMOS)) [0041].
Claim 9: (Fig. 6) the display element is a liquid crystal element (the embodiments may be applied to various types of display apparatus such as liquid crystal display apparatuses) [0037].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US 2010/0182223 in view of Maruyama US 2017/0278916.
Claim 5:
Maruyama teaches
(Fig. 5) a drive circuit TFT1 arranged in a peripheral portion PR surrounding the display portion DR [0025], wherein the drive circuit includes a third transistor TFT1, and a third semiconductor layer CH1 of the third transistor TFT1 is arranged on the same layer as the first semiconductor layer CH1 of the first transistor TFT1/SW1 (TFT1/SW1 in the display region DR) [0026].
It would have been obvious to one of ordinary skill in the art to modify Choi's invention with Maruyama’s structure in order to provide improved drive performance, as taught by Maruyama [0006];

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871